Citation Nr: 1745764	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  11-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.

2.  Entitlement to service connection for right leg disability as secondary to a stroke and service-connected residuals of shell fragment wounds of the legs and the buttocks.

3.  Entitlement to service connection for arthritis of the left ankle, to include as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.

4.  Entitlement to service connection for arthritis of the right ankle as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.

5.  Entitlement to service connection for arthritis of the left knee, to include as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.

6.  Entitlement to service connection for arthritis of the right knee as secondary to service-connected residuals of shell fragment sounds of the legs and buttocks.

7.  Entitlement to service connection for arthritis of the left hip as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.  

8.  Entitlement to service connection for arthritis of the right hip as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.  

9.  Entitlement to service connection for a low back disability as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.  

10.  Entitlement to an increased rating for residuals of shell fragment wounds (SFW) of the legs and the buttocks, currently rated noncompensable prior to March 24, 2009, and 20 percent from March 24, 2009, (to include an effective date earlier than March 24, 2009 for the 20 percent rating).  


REPRESENTATION

Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to October 1970.

The matter of entitlement to an increased rating for shell fragment wound (SFW) residuals of the legs and buttocks, (to include an earlier effective date for the award of the 20 percent rating), comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The May 2010 rating decision denied entitlement to service connection for a low back disability, and confirmed and continued a noncompensable rating for SFW residuals of the legs and buttocks prior to March 24, 2009, and assigned a 20 percent rating from March 24, 2009.  The May 2010 rating decision was rendered pursuant to an increased rating claim received on March 24, 2009. 

An appeal is also before the Board from a rating decision dated in August 2011 by the RO in Louisville, Kentucky which denied entitlement to a stroke, right leg disability, left ankle disability, right ankle, left knee disability, right knee disability, left hip disability, and right hip disability.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2015.  A transcript of that hearing is of record.  

These matters were previously remanded by the Board in September 2015.  The September 2015 Board decision, in pertinent part, denied entitlement to a rating in excess of 20 percent for SFW residuals of the legs and buttocks from March 24, 2009.

The August 2017 informal hearing presentation raised the issue of clear and unmistakable error (CUE) in the August 1987 rating decision for failure to consider muscle injuries as service-connected residuals of SFW of the legs and buttocks, in the grant of service connection and assignment of a noncompensable initial disability rating from March 23, 1987.  Although the claim of CUE in the August 1987 rating decision was denied by the regional office (RO) in a May 2017 rating decision, the May 2017 rating decision is not yet final, as the one-year period to appeal has not expired.  Further, the August 2017 informal hearing presentation may be construed as a timely notice of disagreement (NOD) with the May 2017 rating decision as to the claim of CUE in the August 1987 rating decision.  A statement of the case has not been issued pursuant to 38 C.F.R. § 19.24.  As an appeal has been initiated from the May 2017 rating decision denial of CUE in the August 1987 rating decision, ordinarily the Veteran must be issued a statement of the case and afforded the appropriate period to respond pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  If an appeal was completed as to CUE in the August 1987 rating decision, and if such appeal was successful, VA would then adjudicate the rating to be assigned from March 23, 1987, and the current appeal would then encompass a rating period from March 23, 1987, and not March 23, 2008, one year prior to the date of receipt of the March 24, 2009 rating decision that served as the basis for the May 2010 rating decision on appeal.  As such, the issue of CUE in the August 1987 rating decision would be inextricably intertwined with the current increased rating issue on appeal.  However, the assignment of the initial rating for SFW residuals of the legs and buttocks is for reconsideration pursuant to 38 C.F.R. § 3.156(c)(1), as discussed below.  

The issues of entitlement to entitlement to an increased rating for residuals of shell fragment wounds of the legs and the buttocks, currently rated noncompensable prior to March 24, 2009, and 20 percent from March 24, 2009, (to include an effective date earlier than March 24, 2009 for the 20 percent rating) and entitlement to service connection for a stroke, a right leg disability, a left ankle disability, a right ankle disability, a left knee disability, a right knee disability, a left hip disability, a right hip disability, and a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



REMAND

SFW Residuals of the Legs and Buttocks - Reconsideration of the 1987 Rating Decision

It is contended that because additional service treatment records (STRs) were associated with the claims file in 2014, reconsideration of the August 1987 rating decision granting service connection for residuals of shell wounds, with assignment of a noncompensable initial rating, is warranted.  It is argued that reconsideration of this rating decision should result in entitlement to a higher initial rating, to include prior to March 24, 2009.

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  There is an exception to the general rule governing reopened claims.  In the limited instance in which new and material evidence of relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

The preliminary question before the Board is whether service department records relevant to the 1987 rating decision have been associated with the claims file.  In April 2014, additional service treatment records (STRs) that included records related to the Veteran's hospitalization for fragment wounds of the thighs and left buttock in service were associated with the claims file.  These records were not included in the STRs associated with the claims file prior to the August 1987 rating decision, and there is no indication that they did not exist in 1987.  In evaluating the severity of a particular disability, it is essential to consider the history of that disability.  See 38 C.F.R. § 4.1.  Because the August 1987 rating decision concerns the breadth of the service-connected residuals of the shell fragment wounds, discussed in the STRs, the STRs associated with the claims file in April 2014 are relevant to the history of the residuals of fragment wounds, and thus the evaluation of the severity of the residuals of fragment wounds.  Therefore, reconsideration of the August 1987 rating decision is appropriate, to include the initial rating assigned.  The RO must be afforded the opportunity to reconsider the appropriate initial rating for assignment from March 23, 1987 prior to the Board's adjudication of the appeal for a higher rating for the service-connected SFW residuals.  

Service connection

The September 2015 Board remand instructed the AOJ to obtain new examinations concerning the other disabilities at issue on appeal.  In April 2016, the Veteran called and informed VA that he had a fear of MRI testing, and would like an alternative form of examination.  The AOJ considered this call as a refusal of examination.  The Veteran's representative reiterated in the August 2017 informal hearing presentation that the Veteran is willing to report for any necessary examination, so long as he does not have to undergo an MRI.  New examinations should be scheduled that do not include MRI testing.  If any requested opinion cannot be provided without an MRI scan, and the needed information cannot be obtained from alternate imaging tests, then the examiner should explain this in the examination report.  

Additionally, the Veteran's representative has raised the issue of entitlement to a left ankle disability on a direct-incurrence basis as pain with manipulation of left ankle is noted in the Veteran's STRs.  The Board also notes that September 1970 note in the Veteran's STRs indicates that the Veteran injured his left knee.  Upon remand, an opinion should also be obtained that considers the left ankle and left knee disabilities on a direct-incurrence basis.  

A February 2011 VA treatment note indicates that the Veteran reported that he was going to be seeking VA treatment in Kentucky in the near future.  VA treatment records from Kentucky are not of record.  Upon remand, an attempt should be made to obtain VA treatment records from the state of Kentucky, and to update the VA treatment records from the VA Medical Center in Orlando, Florida since May 8, 2017.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran did not respond to a June 2016 letter asking for authorization to request treatment records from H. C. Medical Center, the facility that treated him for his second stroke.  The August 2017 informal hearing presentation discussed the presence of coronary artery disease shown in private treatment records related to the Veteran's stroke, indicating that these records are in the possession of the Veteran's representative.  As these matters are being remanded, an attempt should be made to request that either the Veteran or his representative provide VA with these records or authorization to obtain them directly from the treatment provider.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from the Orlando VA Medical Center and all associated outpatient clinics dated from May 8, 2017 to the present, and all records of the Veteran's treatment from the Lexington VA Medical Center and all associated outpatient clinics.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Veteran and his representative to request the necessary authorization to obtain treatment records from H. C. Medical Center related to the Veteran's second stroke, including the records referenced in the August 2017 informal hearing presentation indicating a diagnosis of coronary artery disease.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

3.  After performing all of the above development, schedule a VA examination regarding the Veteran's residuals of stroke, right leg disability, left ankle disability, right ankle disability, left knee disability, right knee disability, left hip disability, right hip disability, and low back disability.  The examination is not to include an MRI test, and refusal by the Veteran to participate in MRI testing should not be interpreted as refusal of the examination.  Alternate imaging testing should be conducted if appropriate and possible.  After reviewing the claims file, the examiner is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's strokes are caused or aggravated by (permanently worsened beyond the natural progression) his service-connected shell fragment wounds of the legs and the buttocks, to include any potential associated compartment syndrome, and any associated blood clots?  The examiner is also advised that a June 2011 VA treatment note indicates that he used Etoldac in the past to treat multiple joint, low back and leg pain but stopped because it could cause blood clots, and is to consider whether the Veteran was prescribed Etoldac to treat the service-connected shell fragment wounds.  

ii) Is it at least as likely as not (50 percent or greater possibility) that the Veteran has a right leg disability that is caused or aggravated by (permanently worsened beyond the natural progression) his service-connected shell fragment wounds of the legs and the buttocks, to include any potential associated compartment syndrome, any associated blood clots, or altered gait due to overcompensating for residuals of shell fragment wounds of the legs and the buttocks? 

iii) Is it at least as likely as not (50 percent or greater possibility) that the Veteran has a low back disability that is caused or aggravated by (permanently worsened beyond the natural progression) his service-connected shell fragment wounds of the legs and the buttocks, to include any potential associated compartment syndrome or altered gait due to overcompensating for residuals of shell fragment wounds of the legs and the buttocks?  

iv) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a left ankle disability that is caused by service?  The examiner is to consider a September 1968 note in the Veteran's service treatment records (STRs) of difficulty with the left ankle and with left leg range of motion.

v) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a left ankle disability that is caused or aggravated by (permanently worsened beyond the natural progression) his service-connected shell fragment wounds of the legs and the buttocks, to include any potential associated compartment syndrome, the possibility that his body is building up calcium in the joints due to scarring, or altered gait due to overcompensating for residuals of shell fragment wounds of the legs and the buttocks?  

vi) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a right ankle disability that is caused or aggravated by (permanently worsened beyond the natural progression) his service-connected shell fragment wounds of the legs and the buttocks, to include any potential associated compartment syndrome, the possibility that his body is building up calcium in the joints due to scarring, or altered gait due to overcompensating for residuals of shell fragment wounds of the legs and the buttocks?  

vii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a left knee disability that is caused by service, to include a September 1970 left knee football injury noted in the Veteran's STRs?

viii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a left knee disability that is caused or aggravated by (permanently worsened beyond the natural progression) his service-connected shell fragment wounds of the legs and the buttocks, to include any potential associated compartment syndrome, the possibility that his body is building up calcium in the joints due to scarring, or altered gait due to overcompensating for residuals of shell fragment wounds of the legs and the buttocks?  

ix) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a right knee disability that is caused or aggravated by (permanently worsened beyond the natural progression) his service-connected shell fragment wounds of the legs and the buttocks, to include any potential associated compartment syndrome, the possibility that his body is building up calcium in the joints due to scarring, or altered gait due to overcompensating for residuals of shell fragment wounds of the legs and the buttocks?  

x) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a left hip disability that is caused or aggravated by (permanently worsened beyond the natural progression) his service-connected shell fragment wounds of the legs and the buttocks, to include any potential associated compartment syndrome, the possibility that his body is building up calcium in the joints due to scarring, or altered gait due to overcompensating for residuals of shell fragment wounds of the legs and the buttocks?  

xi) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a right hip disability that is caused or aggravated by (permanently worsened beyond the natural progression) his service-connected shell fragment wounds of the legs and the buttocks, to include any potential associated compartment syndrome, the possibility that his body is building up calcium in the joints due to scarring, or altered gait due to overcompensating for residuals of shell fragment wounds of the legs and the buttocks?  

Any opinion offered must be supported by a complete rationale.  The examiner is advised that the Veteran's representative provided an article about acute compartment syndrome of the extremities.  If the examiner is unable to provide any requested opinion without an MRI scan, he or she must so state and discuss whether alternate testing would be a suitable substitute.

4.  After completing the above development, readjudicate the issues on appeal, to include the initial rating for assignment for SFW residuals effective from March 23, 1987 pursuant to reconsideration of the August 31, 1987 rating decision.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


